DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed March 31, 2020, is entered.  Applicant amended claim 13, cancelled claim 14 and added claims 15-21.  No new matter is entered.  Claims 1-13 and 15-21 are pending before the Office for review.
(2)
Information Disclosure Statement
The information disclosure statement filed June 25, 2020, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed April 22, 2021, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed August 23, 2021, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently 
(3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-6, 10, 11, 13, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kefei (U.S. Publication No. 2016/0294007) in view of Yim et al. ACS Appl. Mater. Interfaces, 2017, 9, 32851-32858.
With respect to claims 1, 2, 3, 4, 13, 15, 16, 17 and 21, Kefei teaches an electrolytic solution for a lithium-ion battery (electrochemical device), wherein the battery is used to power a smart electronic device (electronic device).  Paragraphs 5, 8 and 48.
Kefei teaches the electrolytic solution comprises an additive that is a multi-nitrile compound represented by Formula I, which is reproduced below:

    PNG
    media_image1.png
    77
    139
    media_image1.png
    Greyscale
.  Paragraph 10.
Formula I meets the requirements of the claimed invention when A11 and A12 are C1 alkylene, which is the same structure as I-5 of claim 3, and, regarding the claimed I-A, n is zero, R14 is hydrogen, M is C, and R11 and R12 are C1 alkylene.
	Kefei is silent as to whether the electrolyte also contains a compound containing a P-O bond.
	However, Yim, which deals with lithium-ion batteries, teaches tris(trimethylsilyl) phosphite  (TMSP) is added as an electrolyte additive to improve the surface stability of graphite anodes.  Title and Abstract.  
	Kefei teaches the electrolyte is used in a lithium ion battery comprising a graphite electrode.  Paragraph 54.
	Yim teaches TMSP has the following structure:

    PNG
    media_image2.png
    108
    133
    media_image2.png
    Greyscale
.  Figure 1A.
As seen in the structure, TMSP has a P-O bond and satisfies the requirements of Applicant’s II-6 compound.  TMSP also meets the requirements of the claimed formula when R24, R25 and R26 are trimethylsilyl.
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include TMSP into Kefei’s electrolyte solution and electrochemical device containing the same because Yim teaches doing so improves the surface stability of the graphite anode of the device.
With respect to claims 5 and 18, Kefei and Yim, as combined above, teach the multi-nitrile group is present in a weight percentage of 0.1 to 4.5% and the TMPS is present in a weight percentage of 3% based on the total weight of the electrolyte solution.  Kefei, Paragraph 24 and Yim, Experimental Section and Figure 2, caption.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claims 6 and 19, Kefei further teaches the electrolyte solution comprises ethylene carbonate, which meets the requirements of the claimed invention when R31 is a C2 alkylene.  Paragraph 29.
With respect to claims 10 and 11, Kefei further teaches the electrolyte solution comprises propyl propionate, which meets the requirements of V-A.  Paragraph 29.


(4)
s 7, 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kefei (U.S. Publication No. 2016/0294007) in view of Yim et al. ACS Appl. Mater. Interfaces, 2017, 9, 32851-32858, as applied to claims 1-6, 10, 11, 13, 15-19 and 21 above, and further in view of Du et al. (CN 109244529 A).  The citations to Du refer to the included machine translation.
With respect to claims 7, 8, 9 and 20, Kefei and Yim, as combined above, are silent as to whether the electrolyte further includes a carbonate compound containing a silicon functional group.
However, Du, which deals with lithium-ion batteries, teaches a silicon-substituted organic solvent improves the high temperature performance of lithium batteries.  Paragraph 8.  Du teaches compounds having the following structure:

    PNG
    media_image3.png
    105
    375
    media_image3.png
    Greyscale
.  Paragraph 13.
Either compound meets the requirements of IV-A when R41 is methyl or trimethylsilyl and R42 is trimethylsilyl.  These compounds are equivalent to Applicant’s IV-1 and IV-2.  Du teaches the silicon compound is included in the organic solvent in an amount of 2 to 50% by weight.  Paragraph 14.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Du’s silicon compound in the electrolytic solution taught by Kefei and Yim, as combined above, because doing so improves the high temperature performance of lithium batteries.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kefei (U.S. Publication No. 2016/0294007) in view of Yim et al. ACS Appl. Mater. Interfaces, 2017, 9, 32851-32858, as applied to claims 1-6, 10, 11, 13, 15-19 and 21 above, and further in view of Kil et al. (U.S. Publication No. 2017/0288257).
With respect to claim 12, modified Kefei teaches the electrolyte solution comprises propyl propionate but is silent as to the weight percent.
However, Kil, which deals with lithium batteries, teaches 20 to 60 percent by weight propyl propionate based on the total weight of the electrolyte is included therein along with other components to improve the ionic conductivity of the electrolyte, among other benefits.  Paragraphs 17 and 18.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include propyl propionate in the weight percent taught by Kil because Kil teaches doing so is associated with improved ionic conductivity, among other benefits.




(6)
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759